Exhibit 10.5

 

[g31661kiimage002.gif]

Master Repurchase Agreement

 

September 1996 Version

 

Dated as of June 26, 2003

 

Between: BEAR, STEARNS & CO. INC., AS AGENT FOR BEAR, STEARNS INTERNATIONAL
LIMITED

 

And : CRIIMI MAE ASSET ACQUISITION CORP.

 

1.     Applicability

From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.

 

2.     Definitions

(a)   “Act of Insolvency”, with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 

(b)   “Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;

 

(c)   “Buyer’s Margin Amount”, with respect to any Transaction as of any date,
the amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for

 

--------------------------------------------------------------------------------


 

such Transaction as of such date;

 

(d)         “Buyer’s Margin Percentage”, with respect to any Transaction as of
any date, a percentage (which may be equal to the Seller’s Margin Percentage)
agreed to by Buyer and Seller or, in the absence of any such agreement, the
percentage obtained by dividing the Market Value of the Purchased Securities on
the Purchase Date by the Purchase Price on the Purchase Date for such
Transaction;

 

(e)          “Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

(f)            “Income”, with respect to any Security at any time, any principal
thereof and all interest, dividends or other distributions thereon;

 

(g)         “Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

 

(h)         “Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

 

(i)             “Margin Notice Deadline”, the time agreed to by the parties in
the relevant Confirmation, Annex I hereto or otherwise as the deadline for
giving notice requiring same-day satisfaction of margin maintenance obligations
as provided in Paragraph 4 hereof (or, in the absence of any such agreement, the
deadline for such purposes established in accordance with market practice);

 

(j)             “Market Value”, with respect to any Securities as of any date,
the price for such Securities on such date obtained from a generally recognized
source agreed to by the parties or the most recent closing bid quotation from
such a source, plus accrued Income to the exten not included therein (other than
any Income credited or transferred to, or applied to the obligations of, Seller
pursuant to Paragraph 5 hereof ) as of such date (unless contrary to market
practice for such Securities);

 

(k)          “Price Differential”, with respect to any Transaction as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

(l)             “Pricing Rate”, the per annum percentage rate for determination
of the Price Differential;

 

(m)       “Prime Rate”, the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates);

 

(n)         “Purchase Date”, the date on which Purchased Securities are to be
transferred by Seller to Buyer;

 

(o)         “Purchase Price”, (i) on the Purchase Date, the price at which
Purchased Securities are transferred by Seller to Buyer, and (ii) thereafter,
except where Buyer and Seller agree otherwise, such price increased by the
amount of any cash transferred by Buyer to Seller pursuant to Paragraph 4(b)
hereof and decreased by the amount of any cash transferred by Seller to Buyer
pursuant to Paragraph 4(a) hereof or applied to reduce Seller’s obligations

 

2

--------------------------------------------------------------------------------


 

under clause (ii) of Paragraph 5 hereof;

 

(p)         “Purchased Securities”, the Securities transferred by Seller to
Buyer in a Transaction here- under, and any Securities substituted therefor in
accordance with Paragraph 9 hereof. The term “Purchased Securities” with respect
to any Transaction at any time also shall include Additional Purchased
Securities delivered pursuant to Paragraph 4(a) hereof and shall exclude
Securities returned pursuant to Paragraph 4(b) hereof;

 

(q)         “Repurchase Date”, the date on which Seller is to repurchase the
Purchased Securities from Buyer, including any date determined by application of
the provisions of Paragraph 3(c) or 11 hereof;

 

(r)            “Repurchase Price”, the price at which Purchased Securities are
to be transferred from Buyer to Seller upon termination of a Transaction, which
will be determined in each case (including Transactions terminable upon demand)
as the sum of the Purchase Price and the Price Differential as of the date of
such determination;

 

(s)          “Seller’s Margin Amount”, with respect to any Transaction as of any
date, the amount obtained by application of the Seller’s Margin Percentage to
the Repurchase Price for such Transaction as of such date;

 

(t)            “Seller’s Margin Percentage”, with respect to any Transaction as
of any date, a percentage (which may be equal to the Buyer’s Margin Percentage)
agreed to by Buyer and Seller or, in the absence of any such agreement, the
percentage obtained by dividing the Market Value of the Purchased Securities on
the Purchase Date by the Purchase Price on the Purchase Date for such
Transaction.

 

3.              Initiation; Confirmation; Termination

(a)          An agreement to enter into a Transaction may be made orally or in
writing at the initiation of either Buyer or Seller. On the Purchase Date for
the Transaction, the Purchased Securities shall be transferred to Buyer or its
agent against the transfer of the Purchase Price to an account of Seller.

 

(b)         Upon agreeing to enter into a Transaction hereunder, Buyer or Seller
(or both), as shall be agreed, shall promptly deliver to the other party a
written confirmation of each Transaction (a “Confirmation”). The Confirmation
shall describe the Purchased Securities (including CUSIP number, if any),
identify Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase
Price, (iii) the Repurchase Date, unless the Transaction is to be terminable on
demand, (iv) the Pricing Rate or Repurchase Price applicable to the Transaction,
and (v) any additional terms or conditions of the Transaction not inconsistent
with this Agreement. The Confirmation, together with this Agreement, shall
constitute conclusive evidence of the terms agreed between Buyer and Seller with
respect to the Transaction to which the Confirmation relates, unless with
respect to the Confirmation specific objection is made promptly after receipt
thereof. In the event of any conflict between the terms of such Confirmation and
this Agreement this Agreement shall prevail.

 

(c)          In the case of Transactions terminable upon demand, such demand
shall be made by Buyer or Seller, no later than such time as is customary in
accordance with market practice, by telephone or otherwise on or prior to the
business day on which such termination will be effective. On the date specified
in such demand, or on the date fixed for termination

 

3

--------------------------------------------------------------------------------


 

in the case of Transactions having a fixed term, termination of the Transaction
will be effected by transfer to Seller or its agent of the Purchased Securities
and any Income in respect thereof received by Buyer (and not previously credited
or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof ) against the transfer of the Repurchase Price to an account
of Buyer.

 

4.              Margin Maintenance

(a)          If at any time the aggregate Market Value of all Purchased
Securities subject to all Transactions in which a particular party hereto is
acting as Buyer is less than the aggregate Buyer’s Margin Amount for all such
Transactions (a “Margin Deficit”), then Buyer may by notice to Seller require
Seller in such Transactions, at Seller’s option, to transfer to Buyer cash or
additional Securities reasonably acceptable to Buyer (“Additional Purchased
Securities”), so that the cash and aggregate Market Value of the Purchased
Securities, including any such Additional Purchased Securities, will thereupon
equal or exceed such aggregate Buyer’s Margin Amount (decreased by the amount of
any Margin Deficit as of such date arising from any Transactions in which such
Buyer is acting as Seller).

 

(b)         If at any time the aggregate Market Value of all Purchased
Securities subject to all Transactions in which a particular party hereto is
acting as Seller exceeds the aggregate Seller’s Margin Amount for all such
Transactions at such time (a “Margin Excess”), then Seller may by notice to
Buyer require Buyer in such Transactions, at Buyer’s option, to transfer cash or
Purchased Securities to Seller, so that the aggregate Market Value of the
Purchased Securities, after deduction of any such cash or any Purchased
Securities so transferred, will thereupon not exceed such aggregate Seller’s
Margin Amount (increased by the amount of any Margin Excess as of such date
arising from any Transactions in which such Seller is acting as Buyer).

 

(c)          If any notice is given by Buyer or Seller under subparagraph (a) or
(b) of this Paragraph at or before the Margin Notice Deadline on any business
day, the party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.

 

(d)         Any cash transferred pursuant to this Paragraph shall be attributed
to such Transactions as shall be agreed upon by Buyer and Seller.

 

(e)          Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).

 

(f)            Seller and Buyer may agree, with respect to any or all
Transactions hereunder, that the respective rights of Buyer and Seller under
subparagraphs (a) and (b) of this Paragraph to require the elimination of a
Margin Deficit or a Margin Excess, as the case may be, may be exercised whenever
such a Margin Deficit or Margin Excess exists with respect to any single
Transaction hereunder (calculated without regard to any other Transaction

 

4

--------------------------------------------------------------------------------


 

outstanding under this Agreement).

 

5.              Income Payments

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased  Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the   Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by  Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action  pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to  Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or  (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the  time such Income is paid or
distributed.

 

6.              Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.

 

7.              Payment and Transfer

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.

 

8.              Segregation of Purchased Securities

To the extent required by applicable law, all Purchased Securities in the
possession of Seller  shall be segregated from other securities in its
possession and shall be identified as subject to  this Agreement. Segregation
may be accomplished by appropriate identification on the books  and records of
the holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase  Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such  transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or  apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.

 

5

--------------------------------------------------------------------------------


 

Required Disclosure for Transactions in Which the Seller

Retains Custody of the Purchased Securities

Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.

 

--------------------------------------------------------------------------------

* Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.

** Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution.

 

9.              Substitution

(a)          Seller may, subject to agreement with and acceptance by Buyer,
substitute other Securities for any Purchased Securities. Such substitution
shall be made by transfer to Buyer of such other Securities and transfer to
Seller of such Purchased Securities. After substitution, the substituted
Securities shall be deemed to be Purchased Securities.

 

(b)         In Transactions in which Seller retains custody of Purchased
Securities, the parties expressly agree that Buyer shall be deemed, for purposes
of subparagraph (a) of this Paragraph, to have agreed to and accepted in this
Agreement substitution by Seller of other Securities for Purchased Securities;
provided, however, that such other Securities shall have a Market Value at least
equal to the Market Value of the Purchased Securities for which they are
substituted.

 

10.       Representations

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, by-law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.

 

6

--------------------------------------------------------------------------------


 

11.       Events of Default

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):

 

(a)          The nondefaulting party may, at its option (which option shall be
deemed to have been exercised immediately upon the occurrence of an Act of
Insolvency), declare an Event of Default to have occurred hereunder and, upon
the exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). The
nondefaulting party shall (except upon the occurrence of an Act of Insolvency)
give notice to the defaulting party of the exercise of such option as promptly
as practicable.

 

(b)         In all Transactions in which the defaulting party is acting as
Seller, if the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, (i) the defaulting
party’s obligations in such Transactions to repurchase all Purchased Securities,
at the Repurchase Price therefor on the Repurchase Date determined in accordance
with subparagraph (a) of this Paragraph, shall thereupon become immediately due
and payable, (ii) all Income paid after such exercise or deemed exercise shall
be retained by the nondefaulting party and applied to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder,
and (iii) the defaulting party shall immediately deliver to the nondefaulting
party any Purchased Securities subject to such Transactions then in the
defaulting party’s possession or control.

 

(c)          In all Transactions in which the defaulting party is acting as
Buyer, upon tender by the nondefaulting party of payment of the aggregate
Repurchase Prices for all such Transactions, all right, title and interest in
and entitlement to all Purchased Securities subject to such Transactions shall
be deemed transferred to the nondefaulting party, and the defaulting party shall
deliver all such Purchased Securities to the nondefaulting party.

 

(d)         If the nondefaulting party exercises or is deemed to have exercised
the option referred to in subparagraph (a) of this Paragraph, the nondefaulting
party, without prior notice to the defaulting party, may:

 

(i)             as to Transactions in which the defaulting party is acting as
Seller, (A) immediately sell, in a recognized market (or otherwise in a
commercially reasonable manner) at such price or prices as the nondefaulting
party may reasonably deem satisfactory, any or all Purchased Securities subject
to such Transactions and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder
or (B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Securities, to give the defaulting party credit for such

 

7

--------------------------------------------------------------------------------


 

Purchased Securities in an amount equal to the price therefor on such date,
obtained from a generally recognized source or the most recent closing bid
quotation from such a source, against the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder; and

 

(ii)          as to Transactions in which the defaulting party is acting as
Buyer, (A) immediately purchase, in a recognized market (or otherwise in a
commercially reasonable manner) at such price or prices as the nondefaulting
party may reasonably deem satisfactory, securities (“Replacement Securities”) of
the same class and amount as any Purchased Securities that are not delivered by
the defaulting party to the nondefaulting party as required hereunder or (B) in
its sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

 

(e)          As to Transactions in which the defaulting party is acting as
Buyer, the defaulting party shall be liable to the nondefaulting party for any
excess of the price paid (or deemed paid) by the nondefaulting party for
Replacement Securities over the Repurchase Price for the Purchased Securities
replaced thereby and for any amounts payable by the defaulting party under
Paragraph 5 hereof or otherwise hereunder.

 

(f)            For purposes of this Paragraph 11, the Repurchase Price for each
Transaction hereunder in respect of which the defaulting party is acting as
Buyer shall not increase above the amount of such Repurchase Price for such
Transaction determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in sub-paragraph (a) of this
Paragraph.

 

(g)         The defaulting party shall be liable to the nondefaulting party for
(i) the amount of all reasonable legal or other expenses incurred by the
nondefaulting party in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default, and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.

 

(h)         To the extent permitted by applicable law, the defaulting party
shall be liable to the nondefaulting party for interest on any amounts owing by
the defaulting party hereunder, from the date the defaulting party becomes
liable for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 

8

--------------------------------------------------------------------------------


 

(i)             The nondefaulting party shall have, in addition to its rights
hereunder, any rights otherwise available to it under any other agreement or
applicable law.

 

12.       Single Agreement

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

13.       Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 

14.       Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

15.       Non-assignability; Termination

(a)          The rights and obligations of the parties under this Agreement and
under any Transaction shall not be assigned by either party without the prior
written consent of the other party, and any such assignment without the prior
written consent of the other party shall be null and void. Subject to the
foregoing, this Agreement and any Transactions shall be binding upon and shall
inure to the benefit of the parties and their respective successors and
assigns.  This Agreement may be terminated by either party upon giving written
notice to the other, except that this Agreement shall, notwithstanding such
notice, remain applicable to any Transactions then outstanding.

 

(b)         Subparagraph (a) of this Paragraph 15 shall not preclude a party
from assigning, charging or otherwise dealing with all or any part of its
interest in any sum payable to it under Paragraph 11 hereof.

 

16.       Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect

 

9

--------------------------------------------------------------------------------


 

to the conflict of law principles thereof.

 

17.       No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here-from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation on any of the foregoing, the failure to
give a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a
waiver of any right to do so at a later date.

 

18.       Use of Employee Plan Assets

(a)          If assets of an employee benefit plan subject to any provision of
the Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

(b)         Subject to the last sentence of subparagraph (a) of this Paragraph,
any such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.

 

(c)          By entering into a Transaction pursuant to this Paragraph, Seller
shall be deemed (i) to represent to Buyer that since the date of Seller’s latest
such financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

19.       Intent

(a)          The parties recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (except insofar as the type of Securities subject to
such Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of Title 11 of the United States Code, as amended (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

 

(b)         It is understood that either party’s right to liquidate Securities
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

(c)          The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar

 

10

--------------------------------------------------------------------------------


 

as the type of assets subject to such Transaction would render such definition
inapplicable).

 

(d)         It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

20.       Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

 

(a)          in the case of Transactions in which one of the parties is a broker
or dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b)         in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

 

(c)          in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

 

BEAR, STEARNS & Co., Inc.
as agent for

CRIIMI MAE ASSET ACQUISITION
CORP.

BEAR, STEARNS INTERNATIONAL LIMITED

 

 

 

BY:

/s/ Timothy Greene

 

By:

/s/ Barry Blattman

 

 

Name:

Timothy Greene

 

 

Name:

Barry Blattman

 

 

TITLE :

Senior Managing Director

 

 

Title:

Chairman, President and CEO

 

 

11

--------------------------------------------------------------------------------


 

ANNEX II

 

Names and Addresses for Communications Between Parties

 

BEAR, STEARNS & CO. INC.

GOVERNMENT OPERATIONS

1 METROTECH CENTER NORTH

7TH FLOOR

BROOKLYN, NY 11201-3859

 

ATTENTION: SR. MANAGING DIRECTOR

TELEPHONE: (212) 272-1203

 

12

--------------------------------------------------------------------------------


 

Annex III

 

International Transactions

 

This Annex III (including any Schedules hereto) forms a part of the Master
Repurchase Agreement dated as of                         (the “Agreement”)
between                      and                      .Capitalized terms used
but not defined in this Annex III shall have the meanings ascribed to them in
the Agreement.

 

1.              Definitions.For purposes of the Agreement and this Annex III:

(a)          The following terms shall have the following meanings:

 

“Base Currency”, United States dollars or such other currency as Buyer and
Seller may agree in the Confirmation with respect to any International
Transaction or otherwise in writing;

 

“Business Day” or “business day”:

 

(i)                                     in relation to any International
Transaction which (A) involves an International Security and (B) is to be
settled through CEDEL or Euroclear, a day on which CEDEL or, as the case may be,
Euroclear is open to settle business in the currency in which the Purchase Price
and the Repurchase Price are denominated;

 

(ii)                                  in relation to any International
Transaction which (A) involves an International Security and (B) is to be
settled through a settlement system other than CEDEL or Euroclear, a day on
which that settlement system is open to settle such International Transaction;

 

(iii)                               in relation to any International Transaction
which involves a delivery of Securities not falling within (i) or (ii) above, a
day on which banks are open for business in the place where delivery of the
relevant Securities is to be effected; and

 

(iv)                              in relation to any International Transaction
which involves an obligation to make a payment not falling within (i) or (ii)
above, a day other than a Saturday or Sunday on which banks are open for
business in the principal financial center of the country of which the currency
in which the payment is denominated is the official currency and, if different,
in the place where any account designated by the parties for the making or
receipt of the payment is situated (or, in the case of ECU, a day on which ECU
clearing operates);

 

“CEDEL”,CEDEL Bank, société anonyme;

 

“Contractual Currency”, the currency in which the International Securities
subject to any International Transaction are denominated or such other currency
as may be specified in the Confirmation with respect to any International
Transaction;

 

“Euroclear”, Morgan Guaranty Trust Company of New York, Brussels Branch, as
operator of the Euroclear System;

 

13

--------------------------------------------------------------------------------


 

“International Security”, any Security that (i) is denominated in a currency
other than United States dollars or (ii) is capable of being cleared through a
clearing facility outside the United States or (iii) is issued by an issuer
organized under the laws of a jurisdiction other than the United States (or any
political subdivision thereof );

 

“International Transaction”, any Transaction involving (i) an International
Security or (ii) a party organized under the laws of a jurisdiction other than
the United States (or any political subdivision thereof ) or having its
principal place of business outside the United States or (iii) a branch or
office outside the United States designated in Annex I by a party organized
under the laws of the United States (or any political subdivision thereof ) as
an office through which that party may act;

 

“LIBOR”, in relation to any sum in any currency, the offered rate for deposits
for such sum in such currency for a period of three months which appears on the
Reuters Screen LIBO page as of 11:00 A.M., London time, on the date on which it
is to be determined (or, if more than one such rate appears, the arithmetic mean
of such rates);

 

“Spot Rate”, where an amount in one currency is to be converted into a second
currency on any date, the spot rate of exchange of a comparable amount quoted by
a major money-center bank in the New York interbank market, as agreed by Buyer
and Seller, for the sale by such bank of such second currency against a purchase
by it of such first currency.

 

(b)         Notwithstanding Paragraph 2 of the Agreement, the term “Prime Rate”
shall mean, with respect to any International Transaction, LIBOR plus a spread,
as may be specified in the Confirmation with respect to any International
Transaction or otherwise in writing.

 

2.              Manner of Transfer. All transfers of International Securities
(i) shall be in suitable form for transfer and accompanied by duly executed
instruments of transfer or assignment in blank (where required for transfer) and
such other documentation as the transferee may reasonably request, or (ii) shall
be transferred through the book-entry system of Euroclear or CEDEL, or (iii)
shall be transferred through any other agreed securities clearing system or (iv)
shall be transferred by any other method mutually acceptable to Seller and
Buyer.

 

3.              Contractual Currency.

(a)          Unless otherwise mutually agreed, all funds transferred in respect
of the Purchase Price or the Repurchase Price in any International Transaction
shall be in the Contractual Currency.

 

(b)         Notwithstanding subparagraph (a) of this Paragraph 3, the payee of
any payment may, at its option, accept tender thereof in any other currency;
provided, however, that, to the extent permitted by applicable law, the
obligation of the payor to make such payment will be discharged only to the
extent of the amount of the Contractual Currency that such payee may, consistent
with normal banking procedures, purchase with such other currency (after
deduction of any premium and costs of exchange) for delivery within the
customary delivery period for spot transactions in respect of the relevant
currency.

 

(c)          If for any reason the amount in the Contractual Currency so
received, including amounts received after conversion of any recovery under any
judgment or order expressed in a currency other than the Contractual Currency,
falls short of the amount in the

 

14

--------------------------------------------------------------------------------


 

Contractual Currency due in respect of the Agreement, the party required to make
the payment shall (unless an Event of Default has occurred and such party is the
nondefault-ing party) as a separate and independent obligation (which shall not
merge with any judgment or any payment or any partial payment or enforcement of
payment) and to the extent permitted by applicable law, immediately pay such
additional amount in the Contractual Currency as may be necessary to compensate
for the shortfall.

 

(d)         If for any reason the amount of the Contractual Currency received by
one party hereto exceeds the amount in the Contractual Currency due such party
in respect of the Agreement, then (unless an Event of Default has occurred and
such party is the non-defaulting party) the party receiving the payment shall
refund promptly the amount of such excess.

 

4.              Notices. Any and all notices, statements, demands or other
communications with respect to International Transactions shall be given in
accordance with Paragraph 13 of the Agreement and shall be in the English
language.

 

5.              Taxes.

(a)          Transfer taxes, stamp taxes and all similar costs with respect to
the transfer of Securities shall be paid by Seller.

 

(b) (i)                   Unless otherwise agreed, all money payable by one
party (the “Payor”) to the other (the “Payee”) in respect of any International
Transaction shall be paid free and clear of, and without withholding or
deduction for, any taxes or duties of whatsoever nature imposed, levied,
collected, withheld or assessed by any authority having power to tax (a “Tax”),
unless the withholding or deduction of such Tax is required by law. In that
event, unless otherwise agreed, Payor shall pay such additional amounts as will
result in the net amounts receivable by Payee (after taking account of such
with-holding or deduction) being equal to such amounts as would have been
received by Payee had no such Tax been required to be withheld or deducted;
provided that for purposes of Paragraphs 5 and 6 the term “Tax” shall not
include any Tax that would not have been imposed but for the existence of any
present or former connection between Payee and the jurisdiction imposing such
Tax other than the mere receipt of payment from Payor or the performance of
Payee’s obligations under an International Transaction. The parties acknowledge
and agree, for the avoidance of doubt, that the amount of Income required to be
transferred, credited or applied by Buyer for the benefit of Seller under
Paragraph 5 of the Agreement shall be deter-mined without taking into account
any Tax required to be withheld or deducted from such Income, unless otherwise
agreed.

 

(ii)          In the case of any Tax required to be withheld or deducted from
any money payable to a party hereto acting as Payee by the other party hereto
acting as Payor, Payee agrees to deliver to Payor (or, if applicable, to the
authority imposing the Tax) any certificate or document reasonably requested by
Payor that would entitle Payee to an exemption from, or reduction in the rate
of, withholding or deduction of Tax from money payable by Payor to Payee.

 

(iii)       Each party hereto agrees to notify the other party of any
circumstance known or rea-sonably known to it (other than a Change of Tax Law,
as defined in Paragraph 6 hereof ) that causes a certificate or document
provided by it pursuant to subpara-graph (b)(ii) of this Paragraph to fail to be
true.

 

15

--------------------------------------------------------------------------------


 

(iv)      Notwithstanding subparagraph (b)(i) of this Paragraph, no additional
amounts shall be payable by Payor to Payee in respect of an International
Transaction to the extent that such additional amounts are payable as a result
of a failure by Payee to comply with its obligations under subparagraph (b)(ii)
or (b)(iii) of this Paragraph with respect to such International Transaction.

 

6.              Tax Event.

(a)          This Paragraph 6 shall apply if either party notifies the other,
with respect to a Tax required to be collected by withholding or deduction, that
—

 

(i)             any action taken by a taxing authority or brought in a court of
competent jurisdic-tion after the date an International Transaction is entered
into, regardless of whether such action is taken or brought with respect to a
party to the Agreement; or

 

(ii)          a change in the fiscal or regulatory regime after the date an
International Transaction is entered into, (each, a “Change of Tax Law”) has or
will, in the notifying party’s reasonable opinion, have a material adverse
effect on such party in the context of an International Transaction.

 

(b)         If so requested by the other party, the notifying party will furnish
the other party with an opinion of a suitably qualified adviser that an event
referred to in subparagraph (a)(i) or (a)(ii) of this Paragraph 6 has occurred
and affects the notifying party.

 

(c)          Where this Paragraph 6 applies, the party giving the notice
referred to in subparagraph (a) above may, subject to subparagraph (d) below,
terminate the International Transaction effective from a date specified in the
notice, not being earlier (unless so agreed by the other party) than 30 days
after the date of such notice, by nominating such date as the Repurchase Date.

 

(d)         If the party receiving the notice referred to in subparagraph (a) of
this Paragraph 6 so elects, it may override such notice by giving a
counter-notice to the other party. If a counter-notice is given, the party which
gives such counter-notice will be deemed to have agreed to indemnify the other
party against the adverse effect referred to in subparagraph (a) of this
Paragraph 6 so far as it relates to the relevant International Transaction and
the original Repurchase Date will continue to apply.

 

(e)          Where an International Transaction is terminated as described in
this Paragraph 6, the party which has given the notice to terminate shall
indemnify the other party against any reasonable legal and other professional
expenses incurred by the other party by reason of the termination, but the other
party may not claim any sum constituting consequential loss or damage in respect
of a termination in accordance with this Paragraph 6.

 

(f)            This Paragraph 6 is without prejudice to Paragraph 5 of this
Annex III; but an obligation to pay additional amounts pursuant to Paragraph 5
of this Annex III may, where appro-priate, be a circumstance which causes this
Paragraph 6 to apply.

 

7.              Margin. In the calculation of “Margin Deficit” and “Margin
Excess” pursuant to Paragraph 4 of the Agreement, all sums not denominated in
the Base Currency shall be deemed to be con-verted into the Base Currency at the
Spot Rate on the date of such calculation.

 

16

--------------------------------------------------------------------------------


 

8.              Events of Default.

(a)          In addition to the Events of Default set forth in Paragraph 11 of
the Agreement, it shall be an additional “Event of Default” if either party
fails, after one business day’s notice, to perform any covenant or obligation
required to be performed by it under this Annex III, including, without
limitation, the payment of taxes or additional amounts as required by Paragraph
5 of this Annex III.

 

(b)         In addition to the other rights of a nondefaulting party under
Paragraph 11 of the Agreement, following an Event of Default, the nondefaulting
party may, at any time at its option, effect the conversion of any currency into
a different currency of its choice at the Spot Rate on the date of the exercise
of such option and offset obligations of the defaulting party denominated in
different currencies against each other.

 

17

--------------------------------------------------------------------------------


 

Schedule III.A

International Transactions Relating to [Relevant Country]

This Schedule III.A forms a part of Annex III to the Master Repurchase Agreement
dated as of                      ,     (the “Agreement”) between
                      and                       .Capitalized terms used but not
defined in this Schedule III.A shall have the meanings ascribed to them in Annex
III.

 

 

[Insert provisions applicable to relevant country.]

 

18

--------------------------------------------------------------------------------


 

Annex IV

 

Party Acting as Agent

 

This Annex IV forms a part of the Master Repurchase Agreement dated as of
                     ,     (the “Agreement”) between                      and
                     .This Annex IV sets forth the terms and conditions
governing all transactions in which a party selling securities or buying
securities, as the case may be (“Agent”),in a Transaction is acting as agent for
one or more third parties (each, a “Principal”).Capitalized terms used but not
defined in this Annex IV shall have the meanings ascribed to them in the
Agreement.

 

1.                                      Additional Representations.  In addition
to the representations set forth in Paragraph 10 of the Agreement, Agent hereby
makes the following representations, which shall continue during the term of any
Transaction: Principal has duly authorized Agent to execute and deliver the
Agreement on its behalf, has the power to so authorize Agent and to enter into
the Transactions contemplated by the Agreement and to perform the obligations of
Seller or Buyer, as the case may be, under such Transactions, and has taken all
necessary action to authorize such execution and delivery by Agent and such
performance by it.

 

2.                                      Identification of Principals.  Agent
agrees (a) to provide the other party, prior to the date on which the parties
agree to enter into any Transaction under the Agreement, with a written list of
Principals for which it intends to act as Agent (which list may be amended in
writing from time to time with the consent of the other party),and (b) to
provide the other party, before the close of business on the next business day
after orally agreeing to enter into a Transaction, with notice of the specific
Principal or Principals for whom it is acting in connection with such
Transaction. If(i) Agent fails to identify such Principal or Principals prior to
the close of business on such next business day or (ii) the other party shall
determine in its sole discretion that any Principal or Principals identified by
Agent are not acceptable to it, the other party may reject and rescind any
Transaction with such Principal or Principals, return to Agent any Purchased
Securities or portion of the Purchase Price, as the case may be, previously
transferred to the other party and refuse any further performance under such
Transaction, and Agent shall immediately return to the other party any portion
of the Purchase Price or Purchased Securities, as the case may be, previously
transferred to Agent in connection with such Transaction; provided, however,
that (A) the other party shall promptly (and in any event within one business
day) notify Agent of its determination to reject and rescind such Transaction
and (B) to the extent that any performance was rendered by any party under any
Transaction rejected by the other party, such party shall remain entitled to any
Price Differential or other amounts that would have been payable to it with
respect to such performance if such Transaction had not been rejected. The other
party acknowledges that Agent shall not have any obligation to provide it with
confidential information regarding the financial status of its Principals; Agent
agrees, however, that it will assist the other party in obtaining from Agent’s
Principals such information regarding the financial status of such Principals as
the other party may reasonably request.

 

3.                                      Limitation of Agent’s Liability. The
parties expressly acknowledge that if the representations of Agent under the
Agreement, including this Annex IV, are true and correct in all material
respects during the term of any Transaction and Agent otherwise complies with
the provisions of this Annex IV, then (a) Agent’s obligations under the
Agreement shall not include a guarantee of performance by its Principal or
Principals and (b) the other party’s remedies

 

19

--------------------------------------------------------------------------------


 

shall not include a right of setoff in respect of rights or obligations, if any,
of Agent arising in other transactions in which Agent is acting as principal.

 

4.                                      Multiple Principals.

(a) In the event that Agent proposes to act for more than one Principal
hereunder, Agent and the other party shall elect whether (i) to treat
Transactions under the Agreement as transactions entered into on behalf of
separate Principals or (ii) to aggregate such Transactions as if they were
transactions by a single Principal. Failure to make such an election in writing
shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of separate Principals.

 

(b) In the event that Agent and the other party elect (or are deemed to elect)
to treat Transactions under the Agreement as transactions on behalf of separate
Principals, the parties agree that (i) Agent will provide the other party,
together with the notice described in Paragraph 2(b) of this Annex IV, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one Principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of
Buyer and Seller under Paragraph 4 of the Agreement shall be determined on a
Transaction-by-Transaction basis (unless the parties agree to determine such
obligations on a Principal-by-Principal basis); and (iv) Buyer’s and Seller’s
remedies under the Agreement upon the occurrence of an Event of Default shall be
determined as if Agent had entered into a separate Agreement with the other
party on behalf of each of its Principals.

 

(c) In the event that Agent and the other party elect to treat Transactions
under the Agreement as if they were transactions by a single Principal, the
parties agree that (i) Agent’s notice under Paragraph 2(b) of this Annex IV need
only identify the names of its Principals but not the portion of each
Transaction allocable to each Principal’s account; (ii) the margin maintenance
obligations of Buyer and Seller under Paragraph 4 of the Agreement shall,
subject to any greater requirement imposed by applicable law, be deter-mined on
an aggregate basis for all Transactions entered into by Agent on behalf of any
Principal; and (iii) Buyer’s and Seller’s remedies upon the occurrence of an
Event of Default shall be determined as if all Principals were a single Seller
or Buyer, as the case may be.

 

(d) Notwithstanding any other provision of the Agreement (including, without
limitation, this Annex IV), the parties agree that any Transactions by Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Paragraph 4(b) of this Annex
IV (and all margin maintenance obligations of the parties shall be determined on
a Transaction-by-Transaction basis).

 

5.                                      Interpretation of Terms. All references
to “Seller” or “Buyer”, as the case may be, in the Agreement shall, subject to
the provisions of this Annex IV (including, among other provisions, the
limitations on Agent’s liability in Paragraph 3 of this Annex IV), be construed
to reflect that (i) each Principal shall have, in connection with any
Transaction or Transactions entered into by Agent on its behalf, the rights,
responsibilities, privileges and obligations of a “Seller” or “Buyer”, as the
case may be, directly entering into such Transaction or Transactions

 

20

--------------------------------------------------------------------------------


 

with the other party under the Agreement, and (ii) Agent’s Principal or
Principals have designated Agent as their sole agent for performance of Seller’s
obligations to Buyer or Buyer’s obligations to Seller, as the case may be, and
for receipt of performance by Buyer of its obligations to Seller or Seller of
its obligations to Buyer, as the case may be, in connection with any Transaction
or Transactions under the Agreement (including, among other things, as Agent for
each Principal in connection with transfers of Securities, cash or other
property and as agent for giving and receiving all notices under the Agreement).
Both Agent and its Principal or Principals shall be deemed “parties” to the
Agreement and all references to a “party” or “either party” in the Agreement
shall be deemed revised accordingly (and any Act of Insolvency with respect to
Agent or any other Event of Default by Agent under Paragraph 11 of the Agreement
shall be deemed an Event of Default by Seller or Buyer, as the case may be).

 

21

--------------------------------------------------------------------------------


 

Annex V

 

Margin for Forward Transactions

 

This Annex V forms a part of the Master Repurchase Agreement dated as of
                     ,     (the “Agreement”) between                      and
                     .Capitalized terms used but not defined in this Annex V
shall have the meanings ascribed to them in the Agreement.

 

1.                                      Definitions. For purposes of the
Agreement and this Annex V, the following terms shall have the following
meanings:

 

“Forward Exposure”, the amount of loss a party would incur upon canceling a
Forward Transaction and entering into a replacement transaction, determined in
accordance with market practice or as otherwise agreed by the parties;

 

“Forward Transaction”, any Transaction agreed to by the parties as to which the
Purchase Date has not yet occurred;

 

“Net Forward Exposure”, the aggregate amount of a party’s Forward Exposure to
the other party under all Forward Transactions hereunder reduced by the
aggregate amount of any Forward Exposure of the other party to such party under
all Forward Transactions hereunder;

 

“Net Unsecured Forward Exposure”, a party’s Net Forward Exposure reduced by the
Market Value of any Forward Collateral transferred to such party (and not
returned) pursuant to Paragraph 2 of this Annex V.

 

2.                                      Margin Maintenance.

(a)     If at any time a party (the “In-the-Money Party”) shall have a Net
Unsecured Forward Exposure to the other party (the “Out-of-the-Money Party”)
under one or more Forward Transactions, the In-the-Money Party may by notice to
the Out-of-the-Money Party require the Out-of-the-Money Party to transfer to the
In-the-Money Party Securities or cash reasonably acceptable to the
In-the-Money-Party (together with any Income thereon and proceeds there of,
“Forward Collateral”) having a Market Value sufficient to eliminate such Net
Unsecured Forward Exposure. The Out-of-the-Money Party may by notice to the
In-the-Money Party require the In-the-Money Party to transfer to the
Out-of-the-Money Party Forward Collateral having a Market Value that exceeds the
In-the-Money Party’s Net Forward Exposure (“Excess Forward Collateral
Amount”).The rights of the parties under this subparagraph shall be in addition
to their rights under subparagraphs (a) and (b) of Paragraph 4 and any other
provisions of the Agreement.

(b)The parties may agree, with respect to any or all Forward Transactions
hereunder, that the respective rights of the parties under subparagraph (a) of
this Paragraph may be exercised only where a Net Unsecured Forward Exposure or
Excess Forward Collateral Amount, as the case may be, exceeds a specified dollar
amount or other specified threshold for such Forward Transactions (which amount
or threshold shall be agreed to by the parties prior to entering into any such
Forward Transactions).

 

(c)     The parties may agree, with respect to any or all Forward Transactions
hereunder, that the respective rights of the parties under subparagraph (a) of
this Paragraph to require the elimination of a Net Unsecured Forward Exposure or
Excess Forward Collateral

 

22

--------------------------------------------------------------------------------


 

Amount, as the case may be, may be exercised whenever such a Net Unsecured
Forward Exposure or Excess Forward Collateral Amount exists with respect to any
single Forward Transaction hereunder (calculated without regard to any other
Forward Transaction outstanding hereunder).

 

(d)    The parties may agree, with respect to any or all Forward Transactions
hereunder, that (i) one party shall transfer to the other party Forward
Collateral having a Market Value equal to a specified dollar amount or other
specified threshold no later than the Margin Notice Deadline on the day such
Forward Transaction is entered into by the parties or (ii) one party shall not
be required to make any transfer otherwise required to be made under this
Paragraph if, after giving effect to such transfer, the Market Value of the
Forward Collateral held by such party would be less than a specified dollar
amount or other specified threshold (which amount or threshold shall be agreed
to by the parties prior to entering into any such Forward Transactions).

 

(e)     If any notice is given by a party to the other under subparagraph (a) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer Forward Collateral as provided in
such subparagraph no later than the close of business in the relevant market on
such business day. If any such notice is given after the Margin Notice Deadline,
the party receiving such notice shall transfer such Forward Collateral no later
than the close of business in the relevant market on the next business day.

 

(f)       Upon the occurrence of the Purchase Date for any Forward Transaction
and the performance by the parties of their respective obligations to transfer
cash and Securities on such date, any Forward Collateral in respect of such
Forward Transaction, together with any Income thereon and proceeds thereof,
shall be transferred by the party holding such Forward Collateral to the other
party; provided, however, that neither party shall be required to transfer such
Forward Collateral to the other if such transfer would result in the creation of
a Net Unsecured Forward Exposure of the transferor.

 

(g)    The Pledgor (as defined below) of Forward Collateral may, subject to
agreement with and acceptance by the Pledgee (as defined below) thereof,
substitute other Securities reason-ably acceptable to the Pledgee for any
Securities Forward Collateral. Such substitution shall be made by transfer to
the Pledgee of such other Securities and transfer to the Pledgor of such
Securities Forward Collateral. After substitution, the substituted Securities
shall constitute Forward Collateral.

 

3.                                      Security Interest.

(a)     In addition to the rights granted to the parties under Paragraph 6 of
the Agreement, each party (“Pledgor”) hereby pledges to the other party
(“Pledgee”) as security for the performance of its obligations hereunder, and
grants Pledgee a security interest in and right of setoff against, any Forward
Collateral and any other cash, Securities or property, and all proceeds of any
of the foregoing, transferred by or on behalf of Pledgor to Pledgee or due from
Pledgee to Pledgor in connection with the Agreement and the Forward Transactions
hereunder.

 

(b)    Unless otherwise agreed by the parties, a party to whom Forward
Collateral has been transferred shall have the right to engage in repurchase
transactions with Forward Collateral or otherwise sell, transfer, pledge or
hypothecate Forward Collateral, including in respect of loans or other
extensions of credit to such party that may be in amounts greater than the
Forward Collateral such party is entitled to as security for obligations

 

23

--------------------------------------------------------------------------------


 

hereunder, and that may extend for periods of time longer than the periods
during which such party is entitled to Forward Collateral as security for
obligations hereunder; provid-ed, however, that no such transaction shall
relieve such party of its obligations to transfer Forward Collateral pursuant to
Paragraph 2 or 4 of this Annex V or Paragraph 11 of the Agreement.

 

4.                                    Events of Default.

(a)     In addition to the Events of Default set forth in Paragraph 11 of the
Agreement, it shall be an additional “Event of Default” if either party fails,
after one business day’s notice, to perform any covenant or obligation required
to be performed by it under Paragraph 2 or any other provision of this Annex.

 

(b)    In addition to the other rights of a nondefaulting party under Paragraphs
11 and 12 of the Agreement, if the nondefaulting party exercised or is deemed to
have exercised the option referred to in Paragraph 11(a) of the Agreement:

 

(i)             The nondefaulting party, without prior notice to the defaulting
party, may (A) immediately sell, in a recognized market (or otherwise in a
commercially reasonable manner) at such price or prices as the nondefaulting
party may reasonably deem satisfactory, any or all Forward Collateral subject to
any or all Forward Transactions hereunder and apply the proceeds thereof to any
amounts owing by the defaulting party hereunder or (B) in its sole discretion
elect, in lieu of selling all or a portion of such Forward Collateral, to give
the defaulting party credit for such Forward Collateral in an amount equal to
the price therefor on such date, obtained from a generally recognized source or
the most recent closing bid quotation from such a source, against any amounts
owing by the defaulting party hereunder.

 

(ii)          Any Forward Collateral held by the defaulting party, together with
any Income there-on and proceeds thereof, shall be immediately transferred by
the defaulting party to the nondefaulting party. The nondefaulting party may, at
its option (which option shall be deemed to have been exercised immediately upon
the occurrence of an Act of Insolvency), and without prior notice to the
defaulting party, (i) immediately purchase, in a recognized market (or otherwise
in a commercially reasonable manner) at such price or prices as the
nondefaulting party may reasonably deem satisfactory, securities (“Replacement
Securities”) of the same class and amount as any Securities Forward Collateral
that is not delivered by the defaulting party to the nondefaulting party as
required hereunder or (ii) in its sole discretion elect, in lieu of purchasing
Replacement Securities, to be deemed to have purchased Replacement Securities at
the price therefor on such date, obtained from a generally recognized source or
the most recent closing offer quotation from such a source, whereupon the
defaulting party shall be liable for the price of such Replacement Securities
together with the amount of any cash Forward Collateral not delivered by the
defaulting party to the nondefaulting party as required hereunder.

 

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Forward Collateral subject to any Forward Transaction hereunder are
instruments traded in a recognized market, (2) in the absence of a generally
recognized source for prices or bid quotations for any Forward Collateral, the
nondefaulting party may establish the source therefor in its sole discretion and
(3) all prices and bids shall be determined together with accrued Income (except
to the extent contrary to market practice with respect to the relevant Forward
Collateral).

 

24

--------------------------------------------------------------------------------


 

5.                                      No Waivers, Etc. Without limitation of
the provisions of Paragraph 17 of the Agreement, the failure to give a notice
pursuant to subparagraph (a), (b), (c) or (d) of Paragraph 2 of this Annex V
will not constitute a waiver of any right to do so at a later date.

 

25

--------------------------------------------------------------------------------


 

Annex VI

 

Buy/Sell Back Transactions

 

This Annex VI forms a part of the Master Repurchase Agreement dated as of
                ,     (the “Agreement”) between                      and
                     .Capitalized terms used but not defined in this Annex VI
shall have the meanings ascribed to them in the Agreement.

 

1.              In the event of any conflict between the terms of this Annex VI
and any other term of the Agreement, the terms of this Annex VI shall prevail.

 

2.              Each Transaction shall be identified at the time it is entered
into and in the relevant Confirmation as either a Repurchase Transaction or a
Buy/Sell Back Transaction.

 

3.              In the case of a Buy/Sell Back Transaction, the Confirmation
delivered in accordance with Paragraph 3 of the Agreement may consist of a
single document in respect of both of the transfers of funds against Securities
which together form the Buy/Sell Back Transaction or separate Confirmations may
be delivered in respect of each such transfer.

 

4.              Definitions.The following definitions shall apply to Buy/Sell
Back Transactions:

(a)                                  “Accrued Interest”, with respect to any
Purchased Securities subject to a Buy/Sell Back Transaction, unpaid Income that
has accrued during the period from (and including) the issue date or the last
Income payment date (whichever is later) in respect of such Purchased Securities
to (but excluding) the date of calculation. For these purposes unpaid Income
shall be deemed to accrue on a daily basis from (and including) the issue date
or the last Income payment date (as the case may be) to (but excluding) the next
Income payment date or the maturity date (whichever is earlier);

 

(b)                                 “Sell Back Differential”, with respect to
any Buy/Sell Back Transaction as of any date, the aggregate amount obtained by
daily application of the Pricing Rate for such Buy/Sell Back Transaction to the
Purchase Price for such Buy/Sell Back Transaction on a 360 day per year basis
(unless otherwise agreed by the parties for the Transaction) for the actual
number of days during the period commencing on (and including) the Purchase Date
for such Buy/Sell Back Transaction and ending on (but excluding) the date of
determination;

 

(c)                                  “Sell Back Price”, with respect to any
Buy/Sell Back Transaction:

 

(i)              in relation to the date originally specified by the parties as
the Repurchase Date pursuant to Paragraph 2(q) of the Agreement, the price
agreed by the Parties in relation to such Buy/Sell Back Transaction, and

 

(ii)           in any other case (including for the purposes of the application
of Paragraph 4 or Paragraph 11 of the Agreement),the product of the formula (P +
D) - (IR + C), where —

 

P =        the Purchase Price

 

D =      the Sell Back Differential

 

IR =   the amount of any Income in respect of the Purchased Securities paid by
the issuer on any date falling between the Purchase Date and the Repurchase Date

 

26

--------------------------------------------------------------------------------


 

C =       the aggregate amount obtained by daily application of the Pricing Rate
for such Buy/Sell Back Transaction to any such Income from (and including) the
date of pay-ment by the issuer to (but excluding) the date of calculation.

 

5.              When entering into a Buy/Sell Back Transaction the parties shall
also agree on the Sell Back Price and the Pricing Rate to apply in relation to
such Buy/Sell Back Transaction on the scheduled Repurchase Date. The parties
shall record the Pricing Rate in at least one Confirmation applicable to such
Buy/Sell Back Transaction.

 

6.              Termination of a Buy/Sell Back Transaction shall be effected on
the Repurchase Date by transfer to Seller or its agent of Purchased Securities
against the payment by Seller of (i) in a case where the Repurchase Date is the
date originally agreed to by the parties pursuant to Paragraph 2(q) of the
Agreement, the Sell Back Price referred to in Paragraph 4(c)(i) of this Annex;
and (ii) in any other case, the Sell Back Price referred to in Paragraph
4(c)(ii) of this Annex.

 

7.              For the avoidance of doubt, the parties acknowledge and agree
that the Purchase Price and the Sell Back Price in Buy/Sell Back Transactions
shall include Accrued Interest (except to the extent contrary to market practice
with respect to the Securities subject to such Buy/Sell Back Transaction, in
which event (i) an amount equal to the Purchase Price plus Accrued Interest to
the Purchase Date shall be paid to Seller on the Purchase Date and shall be
used, in lieu of the Purchase Price, for calculating the Sell Back Differential,
(ii) an amount equal to the Sell Back Price plus the amount of Accrued Interest
to the Repurchase Date shall be paid to Buyer on the Repurchase Date, and (iii)
the formula in Paragraph 4(c)(ii) of this Annex VI shall be replaced by the
formula “(P + AI + D) - (IR + C)”, where “AI” equals Accrued Interest to the
Purchase Date).

 

8.              Unless the parties agree in Annex I to the Agreement that a
Buy/Sell Back Transaction is not to be repriced, they shall at the time of
repricing agree on the Purchase Price, the Sell Back Price and the Pricing Rate
applicable to such Transaction.

 

9.              Paragraph 5 of the Agreement shall not apply to Buy/Sell Back
Transactions. Seller agrees, on the date such Income is received, to pay to
Buyer any Income received by Seller in respect of Purchased Securities that is
paid by the issuer on any date falling between the Purchase Date and the
Repurchase Date.

 

10.       References to “Repurchase Price” throughout the Agreement shall be
construed as references to “Repurchase Price or the Sell Back Price, as the case
may be.”

 

11.       In 11 of the Agreement, references to the “Repurchase Prices” shall be
construed as references to “Repurchase Prices and Sell Back Prices.”

 

27

--------------------------------------------------------------------------------


 

Annex VII

 

Transactions Involving Registered Investment Companies

 

This Annex VII (including any Schedules hereto) forms a part of the Master
Repurchase Agreement dated as of                     ,     (the “Agreement”)
between                      (“Counterparty”) and each investment company
identified on Schedule VII.A hereto (as such schedule may be amended from time
to time) acting on Behalf of its respective series or portfolios identified on
such Schedule VII.A, or in the case of those investment companies for which no
separate series or portfolios are identified on such Schedule VII.A, acting for
and on behalf of itself(each such series, portfolio or investment company, as
the case may be, hereinafter referred to as a “Fund”).In the event of any
conflict between the terms of this Annex VII and any other term of the
Agreement, the terms of this Annex VII shall prevail. Capitalized terms used but
not defined in this Annex VII shall have the meanings ascribed to them in the
Agreement.

 

1.                                      Multiple Funds. For any Transaction in
which a Fund is acting as Buyer (or Seller, as the case may be),each reference
in the Agreement and this Annex VII to Buyer (or Seller, as the case may be)
shall be deemed a reference solely to the particular Fund to which such
Transaction relates, as identified to Seller (or Buyer, as the case may be) by
the Fund and as may be specified in the Confirmation therefor. In no
circumstances shall the rights, obligations or remedies of either party with
respect to a particular Fund constitute a right, obligation or remedy applicable
to any other Fund. Specifically, and without otherwise limiting the scope of
this Paragraph:(a) the margin maintenance obligations of Buyer and Seller
specified in Paragraph 4 or any other provisions of the Agreement and the single
agreement provisions of Paragraph 12 of the Agreement shall be applied based
solely upon Transactions entered into by a particular Fund,(b) Buyer’s and
Seller’s remedies under the Agreement upon the occurrence of an Event of Default
shall be determined as if each Fund had entered into a separate Agreement with
Counterparty, and (c) Seller and Buyer shall have no right to set off claims
related to Transactions entered into by a particular Fund against claims related
to Transactions entered into by any other Fund.

 

2.                                      Margin Percentage. For any Transaction
in which a Fund is acting as Buyer, the Buyer’s Margin Percentage shall always
be equal to at least    %,or such other percentage as the parties hereto may
from time to time mutually determine; provided, that in no event shall such
percentage be less than 100%.For any Transaction in which a Fund is acting as
Seller, the Buyer’s Margin Percentage shall be such percentage as the parties
hereto may from time to time mutually determine; provided, that in no event
shall such percentage be less than 100%.

 

3.                                      Confirmations. Unless otherwise agreed,
Counterparty shall promptly issue a Confirmation to the Fund pursuant to
Paragraph 3 of the Agreement. Upon the transfer of substituted or Additional
Purchased Securities by either party, Counterparty shall promptly provide notice
to the Fund confirming such transfer.

 

4.                                      Financial Condition. Each party
represents that it has delivered the following financial information to the
other party to the Agreement :in the case of a party that is a registered
broker-dealer, its most recent statements required to be furnished to customers
by Rule 17a-5(c) under the 1934 Act; in the case of a party that is a Fund, its
most recent audited or unaudited financial statements required to be furnished
to its shareholders by Rule 30d-1 under the Investment Company Act of 1940; in
the case of any other party, its most recent audited or unaudited statements of
financial condition or other comparable information concerning its financial
condition.

 

28

--------------------------------------------------------------------------------


 

Each party represents that the financial statements or information so delivered
fairly reflect its financial condition and, if applicable, its net capital
ratio, on the date as of which such financial statements or information were
prepared. Each party agrees that it will make avail-able and deliver to the
other party, promptly upon request, all such financial statements that
subsequently are required to be delivered to its customers or shareholders
pursuant to Rule 17a-5(c) or Rule 30d-1, as the case may be, or, in the case of
a party that is neither a registered broker-dealer nor a Fund, all such
financial information that subsequently becomes available to the public.

 

Each Fund acknowledges and agrees that it has made an independent evaluation of
the creditworthiness of the other party that is required pursuant to the
Investment Company Act of 1940 or the regulations thereunder. Each Fund agrees
that its agreement to enter into each Transaction hereunder shall constitute an
acknowledgment and agreement that it has made such an evaluation.

 

5.                                      Segregation of Purchased Securities.
Unless otherwise agreed by the parties, any transfer of Purchased Securities to
a Fund shall be effected by delivery or other transfer (in the manner Agreed
upon pursuant to Paragraph 7 of the Agreement) to the custodian or subcustodian
designated for such Fund in Schedule VII.A hereto (“Custodian”) for credit to
the Fund’s custodial account with such Custodian. If the party effecting such
transfer is the Fund’s Custodian, such party shall, unless otherwise directed by
the Fund, (a) transfer and maintain such Purchased Securities to and in the
Fund’s custodial account with such party and (b) so indicate in a notice to the
Fund.

 

29

--------------------------------------------------------------------------------


 

Schedule VII.A

 

Supplemental Terms and Conditions of Transactions

 

Involving Registered Investment Companies

 

This Schedule VII.A forms a part of Annex VII to the Master Repurchase Agreement
dated as of                     ,     (the “Agreement”) between
                     and                      .Capitalized terms used but not
defined in this Schedule VII.A shall have the meanings ascribed to them in Annex
VII.

 

1.                                      This Agreement is entered into by or on
behalf of the following Funds, and unless otherwise indicated by the appropriate
Fund in connection with a Transaction, the following Custodians are designated
to receive transfers of Purchased Securities on behalf of such Funds for credit
to the appropriate Fund’s custodial account:

 

Name of Fund

 

Custodian

 

 

 

 

 

o.Limitation of Liability. If the Fund is organized as a business trust (or a
series thereof), the parties agree as follows:[insert appropriate language
limiting liability of trustees, officers and others].

 

[g31661kiimage004.gif]

40 Broad Street

New York, NY 10004-2373

Telephone 212.440.9400

Fax 212.440.5260

www.bondmarkets.com

 

30

--------------------------------------------------------------------------------